ORDER
PER CURIAM.
Earl Haynes (Defendant) appeals from the judgment upon his conviction by a jury for two counts each of sexual abuse in the first degree, Section 566.100, RSMo Supp. 1993 (Counts I and III); statutory sodomy in the first degree, Section 566.062, (Counts Y and VI); child molestation in the second degree, Section 566.068, (Counts VII and VIII); and statutory sodomy in the second degree, Section 566.064, RSMo 2000 (Counts IX and X) for which Defendant was sentenced to concurrent sentences of five years on each of the sexual abuse counts, twenty years on each of the first degree statutory sodomy counts, one year on each of the child molestation counts, and seven years on each of the second degree statutory sodomy counts. Defendant contests the sufficiency of the evidence to support his conviction on Counts III, IX, and X. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order pursuant to Rule 30.25(b).